Citation Nr: 1414747	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-48 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a thoracic strain. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for a back disorder and assigned a 10 percent rating, effective March 12, 2008.  In June 2011, the RO assigned a 20 percent rating, effective March 12, 2008.   

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in May 2012.  

A review of the paperless claims file associated with the Veteran's appeal revealed no additional, pertinent VA treatment records.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the May 2012 hearing, the Veteran testified that he is in receipt of ongoing VA treatment for a back disorder.  The Veteran's lay statements contain references to VA treatment from 2008 through 2011 that have not been physically or electronically associated with the claims file.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the claim must be remanded to associate those records and to afford him a VA examination to assess the current severity of his back disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).      

The Veteran should also be given an opportunity to identify any healthcare provider who treated him for his service-connected back disorder.  Thereafter, any identified records that are not already included in the claims file should be obtained for consideration in the Veteran's appeal.   

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of VA treatment and associate them with the record.  The Veteran has identified VA treatment as early as March 2008 from the Palo Alto VAMC and San Jose Outpatient Clinic.  If no additional records are available, include documentation of the unavailability in the claims file.  

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include records of any private treatment regarding his back disorder.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources, to include but not limited to, Kaiser Permanente and Wheeler Hospital.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. 

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his back disorder and the impact of the disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination before an appropriate physician to determine the nature, extent, frequency, and severity of his back disorder and any neurologic impairment related to his back disorder.  

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of the Veteran's pain-free motion if his pain was not ameliorated by his medication regimen.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any neurological impairment found to be present, to include right or left-sided radiculopathy or neuropathy.  The examiner must also state whether the Veteran has bowel or bladder problems related to his back disability.

The examiner is to contemplate how his or her answers to each of the above questions would change if the Veteran were not taking his pain medication, to include Tramadol.  

The examiner must also indicate the impact the Veteran's back disorder has on his ability to secure or follow a substantially gainful occupation.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be reached without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5. Then, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

